Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.


Detailed Action

This office Action is in response to an application filed on 03/08/2022 is a CON of 17/158,695 filed on 01/26/2021 (PAT 11303893), is a CON of 16/712,239 filed on 12/12/2019 (PAT 10944968), which is a CON of 16/113,730 filed on 08/27/2018 (PAT 10547837), which is a CON of 15/648,206 filed on 07/12/2017 (PAT 10091505), which is a CON of 14/990,405 filed on 01/07/2016 (PAT 9743083), which is a CON of 14/129,216 filed on 12/24/2013 (PAT 9294770), which is a 371 of PCT/KR2011/009720 filed on 12/16/2011, which has PRO 61/500,617 06/24/2011, in which claims 21-29 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 03/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 29 and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Conflicting Patent PAT US 10,547,837 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 10,547,837 B2
Instant Application:-17/689,842
9. A picture encoding method by an encoding apparatus, the method comprising: deriving a prediction sample in a current picture based on inter prediction or intra prediction; deriving a residual sample in the current picture based on the prediction sample; generating a reconstructed picture of the current picture based on the prediction sample and the residual sample; applying a deblocking filtering process to the reconstructed picture; applying a sample adaptive offset (SAO) process to at least one of a luma sample or a chroma sample in the reconstructed picture after completing the deblocking filtering process; and encoding video information including prediction information on the prediction sample, residual information on the residual sample, and offset information for the sample adaptive offset process, wherein the offset information includes first flag information indicating whether the sample adaptive offset process is enabled for the luma sample and second flag information indicating whether the sample adaptive offset process is enabled for the chroma sample, wherein the offset information includes band information indicating one of 32 bands as a starting band of a band group consisting of n bands among the 32 bands, the band group is specified based on the starting band, wherein the offset information include offset value information representing offset values for the n bands, and wherein an offset value corresponding to a band among the n bands is applied to the luma sample or the chroma sample, wherein n is an integer.
21. A picture encoding method by an encoding apparatus, the method comprising: deriving a prediction sample in a current picture; generating a reconstructed picture based on the prediction sample; applying an in-loop filter process to the reconstructed picture, wherein the step of applying the in-loop filter process includes applying a deblocking filtering process to the reconstructed picture; and applying a sample adaptive offset (SAO) process to at least one of a luma sample or a chroma sample in the reconstructed picture after completing the deblocking filtering process; and encoding image information including prediction information for the prediction sample and offset information for the SAO process, wherein the offset information includes first flag information indicating whether the SAO process is enabled for the luma sample and second flag information indicating whether the SAO process is enabled for the chroma sample, wherein the offset information includes start band information indicating one of 32 bands as a starting band of a band group consisting of n bands among the 32 bands, the band group is determined based on the starting band, and an offset corresponding to a band among the n bands is applied to the luma sample or the chroma sample, wherein n is an integer.


As demonstrated, the claim of US patent US 10,547,837 B2 anticipate the features of the claim of instant application 17/689,842. Similar rejections can be applied for US 11,303,893, US 10,944,968 B2, US 10,091,505 B2, US 9,743,083 B2, and US 9,294,770 B2.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487